Citation Nr: 0728859	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for a 
right ankle injury.

In July 2007, the veteran and his wife testified before the 
undersigned Acting Veterans Law Judge via video conference.  
A transcript of the hearing is associated with the claims 
file.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran has asserted that service connection is warranted 
in this case because he currently has a right ankle 
disability which he believes is related to a right ankle 
injury he suffered during service.  Specifically, the veteran 
has stated that he suffered a fracture to his right ankle 
after falling off an air compressor during service and was 
subsequently treated at a U.S. Air Force Hospital and 
Convalescent Center.  At the July 2007 video conference 
hearing, the veteran testified that he had to wear a hard 
cast on his foot for 5 to 6 weeks, and that, once the cast 
was taken off, he continued to complain to the local medic 
about the swelling he was experiencing with his right ankle.  
The veteran also testified that he has not suffered any 
additional accidents or injuries to his right ankle since 
service but has continued to experience pain and swelling.  

The service medical records show that, in March 1970, the 
veteran suffered a right ankle sprain, with no nerve or 
artery involvement, after falling off the end of an air 
compressor.  The veteran was taken to the 12th U.S. Air Force 
Hospital for treatment, where he stayed for one day, and was 
then transferred to the 6th Convalescent Center.  The veteran 
stayed at the Convalescent Center for one day and was 
discharged to duty.  

As an initial matter, the Board notes that the only service 
medical records referencing the reported injury are clinical 
record cover sheets from the U.S. Air Force Hospital and 
Convalescent Center, which note the information discussed 
immediately above.  However, based on the veteran's 
testimony, it appears that there may be additional clinical 
medical records showing treatment the veteran received at 
either facility, to include any X-rays, that are not 
associated with the claims file.  

The Board also notes that there is conflicting evidence as to 
the type of injury the veteran sustained to his right ankle 
during service.  As noted, the March 1970 clinical record 
cover sheets reflect that the veteran was diagnosed with a 
right ankle sprain.  However, the veteran has stated that he 
suffered a fracture and was had to wear a hard cast on his 
right foot for 5 to 6 weeks.  In this regard, the Board notes 
that X-rays taken of the veteran's right ankle after service 
show that he currently has degenerative changes in his right 
ankle which have been variously reported as an old fracture 
of the tip of the medical and lateral malleolus, small, 
smooth ossicles at the tips of the lateral and medial 
malleoli most likely from remote trauma, and several calcific 
fragments adjacent to the lateral and medical malleoli 
consistent with old avulsion fragments.  See VA X-rays dated 
February 2002 and March 2003; see also October 2004 private 
X-ray report.  

In support of his claim, the veteran has submitted a 
statement from his private physician, N.C.B., MD, dated 
October 2004, which notes that the veteran severely injured 
his right ankle in service and continues to have a great deal 
of trouble with his ankle.  Dr. NCB stated that X-rays of the 
veteran's ankle show rather significant changes, which 
certainly could be post-trauma.  The veteran has also 
submitted a photograph of himself during service wearing what 
appears to be a hard cast on his right foot extending to his 
knee.  

The veteran was afforded a VA/QTC examination in October 
2003.  He complained of pain, swelling, and giving way in his 
right ankle, but on examination, there was no evidence of 
swelling or edema and the veteran's range of motion was only 
slightly limited.  The final diagnosis was degenerative 
changes of the right ankle with marked spurring at the 
calcaneus, as confirmed by X-ray.  The examining physician 
reviewed the veteran's claims file and opined that it is not 
at least as likely as not that the condition the veteran now 
complains of was caused by his in-service injury.  In 
rendering his opinion, the examiner noted that it has been 30 
years since the ankle was injured and stated that, if his 
current condition was related to the in-service sprain, it 
would have caused more severe trouble much earlier.  The 
examining physician also attributed the veteran's current 
right ankle problems to his excessive weight.  Although the 
October 2003 VA/QTC examining physician did not attribute the 
veteran's current right ankle disability to his in-service 
injury, the Board notes that the physician noted that the 
medical records were very scant and that there were no actual 
notes from any medical person who treated him during service.  

The Board finds that the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision as to the veteran's claim.  See Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  In particular, the Board finds 
that the RO should attempted to obtain any additional in-
patient clinical medical records documenting the veteran's 
treatment at the 12th U.S. Air Force Hospital or 6th 
Convalescent Center in March 1970.  These medical records are 
critical to the adjudication of this claim as they may verify 
the veteran's assertion subsequently diagnosed with a right 
ankle fracture and/or treated with a hard cast for 5 to 6 
weeks.  Accordingly, the Board will request that the RO seek 
to obtain those records on remand.  

In addition, the Board finds that another opinion should be 
obtained which addresses the likelihood that whether the 
veteran's current right ankle disability is related to his 
in-service injury, taking into consideration any evidence 
showing he suffered a sprain or fracture that resulted in him 
having to wear a hard cast on his right ankle, as well as the 
post-service medical records which contain radiographic 
evidence of an old fracture or other symptomatology likely 
due to remote trauma.  

The Board does note that the first time the veteran is shown 
to have a right ankle problem after service is in September 
2001.  However, the veteran and his wife have testified that 
he continued to experience pain and swelling in his right 
ankle after service but did not seek treatment because he did 
not have any insurance.  In this regard, the Board notes that 
the veteran testified that he began receiving treatment from 
Dr. N.C.B. in 1996; however, the only medical evidence from 
Dr. N.C.B is a written statement and X-ray dated in October 
2004.  Similarly, the veteran has also submitted a private 
medical record from D.F., MD, which reflects he received 
treatment for his right ankle disability in November 2001; 
however, there are no additional treatment records from Dr. 
D.F. included in the record.  As such, the Board finds that 
treatment records should be requested from Dr. N.C.B. and Dr. 
D.F..  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.	Request that the veteran identify all 
VA and non-VA medical care providers 
from whom he has received treatment for 
his right ankle disability since he was 
discharged from military service.  If 
any treatment sources are named in this 
regard, the veteran should be advised 
to submit records of such treatment or 
provide all details needed to obtain 
this evidence and complete any 
necessary release forms.  The veteran 
has indicated he received treatment 
from Dr. N.C.B. after separation from 
service; therefore, records from 1996 
to the present, should be requested 
from Dr. N.C.B..  The evidence also 
shows the veteran has received 
treatment from Dr. D.F.; therefore, 
medical records should also be 
requested from Dr. D.F.  Identifying 
information for Drs. N.C.B. and D.F. is 
included in the claims file.  

2.	Request all inpatient clinical records, 
in March 1970, from the 12th U.S. Air 
Force Hospital APO 96392 and 6th 
Convalescent Center APO 96326.  If 
additional information is needed to 
identify these records, the veteran 
should be contacted and requested to 
provide additional identifying 
information.  If such records are not 
available or there is no documentation 
of treatment, the record should so 
indicate.

3.	Request that a VA physician 
knowledgeable in orthopedic 
disabilities render an opinion as to 
the likelihood that the veteran's 
current right ankle disability is due 
to his military service, to include the 
March 1970 injury.  The claims folder, 
including the service and post-service 
medical records, must be made available 
to the physician for review in 
conjunction with providing the opinion, 
and the physician is requested to 
indicate in whether the veteran's 
claims file was reviewed.  Based upon 
review of the record and previous 
clinical findings:

a.	The physician should proffer an 
opinion, with supporting analysis, 
as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any current right 
ankle disability is causally 
related to the veteran's military 
service.  

b.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

c.	If it cannot be determined whether 
the veteran's right ankle 
disability is causally related to 
his military service, on a medical 
or scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

d.	The examiner is requested to 
address any evidence showing the 
veteran suffered a sprain or 
fracture that resulted in him 
wearing a hard cast on his right 
ankle, as well as any post-service 
radiographic evidence of an old 
fracture or other symptomatology 
that is likely due to remote 
trauma.  

e.	A complete rationale should be 
provided for all opinions offered.  

4.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a right ankle 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



